Park, J.
We think the tax assessors of the town of Bridgeport committed no error in assessing the property in question as the property of the American Waterproof Cloth Company. The records of the town disclosed no other owner of the property. Up to the eleventh day of September of the year *286the assessment was made there was no other owner, and up to the twenty-seventh day of the same month the company was in the possession of the property. It is not claimed that the assessors had knowledge when the assessment was made, or at any time thereafter while they had jurisdiction of the case, that the property had gone into the hands of an assignee for the benefit of the creditors of the company. We think, upon these facts, the assessors had the right to rely upon the records of the town for information in regard to the ownership of the-property. The property had not changed hands in the sense that it does where A conveys to B all his interest in certain property. An assignee under the United States bankrupt act holds the property in trust for the creditors of the bankrupt, and after their claims are satisfied, should anything remain, (as possibly there may,) it is held in trust for the former owner, who has therefore a contingent interest in the property. In consideration of these facts we think the property was properly placed in the tax lists of the town as the property of the corporation.
But we think the assessors erred in adding ten per cent to the valuation of the property. This was done on the ground that the corporation was supposed to be a resident tax-payer of the town, and as such, bound by law to make out and deliver to the assessors a list of its property, which had not been done.
■The corporation was a foreign one. It was organized and established under the laws of the state of New York. Its principal office and factories were in that state and most of its stockholders resided there. The design of the law is to compel resident tax-payers to give in lists of their property. Non-residents are not required by law to do so. The corporation cannot be regarded as a resident of the town of Bridgeport and therefore was not subject to the addition of ten per cent to the valuation of its property.
The plaintiff claims that this illegal addition of ten per cent to the value of the property renders the whole assessment void. We think otherwise. Tiffs addition of ten per cent is distinguished by the law from the tax on the valuation of the *287property, and is in the nature of an additional tax made to punish a resident tax-payer for neglecting to give in his list according to law. The corporation was not liable to this additional tax.
We therefore advise the Superior Court that the town of Bridgeport is entitled to recover the tax on the property valued at the sum of sixty thousand dollars.
In this opinion the other judges concurred.